Exhibit 10.31

 
INTERNATIONAL
DISTRIBUTION AGREEMENT
 
THIS DISTRIBUTION AGREEMENT by and between Response Biomedical Corporation, of
1781 - 75th Avenue W. Vancouver, BC, Canada V6P 6P2 (“Response”), and O&D
Biotech Co., Ltd. China (北京市康思润业生物技术有限公司 in Chinese, “Distributor”), is made
effective as of February 21, 2011 (“Effective Date”). Response and Distributor
may be referred to herein individually as a “Party” and collectively as the
“Parties.”
 
Recitals
 
 
A.
Response is in the business of developing, manufacturing and selling diagnostic
test products for the human healthcare market;

 
 
B.
Distributor has at its disposal marketing and sales resources and is capable of
selling Response’s products; and

 
 
C.
Response desires to appoint the Distributor as a distributor of certain of its
products, and Distributor wishes to distribute certain of Response’s products,
on the terms and conditions of this Agreement;

 
IN CONSIDERATION of the respective covenants, representations, warranties and
agreements set forth herein, and intending to be legally bound, the Parties
hereby agree as follows:
 
ARTICLE I. - INTERPRETATION
 
1.1           Definitions
 
In this Agreement, the following words will have the following meanings:
 
1.1.1           “$” means US Dollars;
 
1.1.2           “Absolute Discretion” means, in reference to a Party, in the
absolute and unqualified discretion of such Party, without any obligation to act
reasonably;
 
1.1.3           “Affiliate” of a party means an entity directly or indirectly
controlling or controlled by, or under common control with, that party.
“Control” in this definition means the direct or indirect power, by owning the
equity interest or shares with voting rights or by appointing directors, to
decide the significant matters of a party concerned or to implement such
decisions. “Controlled” shall have the similar definition;
 
1.1.4           “Agreement” shall mean this Distribution Agreement and all
Schedules hereto;
 
 
 

--------------------------------------------------------------------------------

 
 
1.1.5           “Annual Commitment” means the minimum quantity of each Product
required to be purchased by the Distributor for each calendar year during the
Term, as set out in Schedule A to this Agreement;
 
1.1.6           “Change of Control” means, (i) as to Distributor, a change in
the ownership, directly or indirectly, of at least fifty percent (50%) (or such
maximum lesser percentage allowed to be owned) of the outstanding voting
securities of Distributor; and (ii) as to Response, the occurrence of the
following: any person (within the meaning of the Securities Exchange Act of
1934, as amended) is or becomes the beneficial owner (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of securities of Response (not including the securities beneficially owned by
such person, any securities acquired directly from Response or its Affiliates
other than in connection with the acquisition by Response or its Affiliates of a
business) representing fifty percent (50%) or more of the combined voting power
of Response’s then outstanding securities;
 
1.1.7           “Confidential Information” means a Party’s confidential and
proprietary information, documentation, knowledge or data of an intellectual,
technical, scientific, commercial or industrial nature relating to such Party or
to the business of such Party, including, without limitation, information of a
financial, planning, cost, pricing or marketing nature (a) which is disclosed by
such Party to the other Party in connection with this Agreement (whether such
disclosure is written, oral, electronic, demonstrative or by observation,
inspection or otherwise), and (b) which derives actual or potential value from
not being generally known or reasonably ascertainable. The terms of this
Agreement shall be Confidential Information of each Party. The term
“Confidential Information” shall not include any information that is:
 
(i)       possessed by the receiving Party prior to receipt from the disclosing
Party;
 
(ii)      published or made available to the general public other than through a
breach of this Agreement by the receiving Party;
 
(iii)     obtained by the receiving Party from a third party with a valid right
to disclose it, without breach of any confidentiality obligations;
 
(iv)     independently developed by employees, agents or consultants of the
receiving Party who had no knowledge of or access to the disclosing Party’s
Confidential Information, as evidenced by the receiving Party’s written records;
or
 
(v)      required to be disclosed by operation of law, provided the receiving
Party promptly informs the disclosing Party of such requirement and provides it
with an opportunity to oppose or limit such disclosure;
 
1.1.8             “Customer” means third parties not affiliated with the
Distributor who purchase the Products from the Distributor;


 
 

--------------------------------------------------------------------------------

 
 
1.1.9             “Field of Use” means that Customer market consisting solely of
hospitals and physician’s offices (e.g., hospitals or physician’s offices),
emergency service, fire service, prison clinics and private clinics;
 
1.1.10           “Initial Term” means the period set out in Section 3.1;
 
1.1.11           “Minimum Order Quantity” means the minimum quantity of a given
Product required to be ordered to place a purchase order for the Product, as set
out in Schedule A to this Agreement;
 
1.1.12           “Products” means certain products bearing Response’s brand and
co-branded logo (together with Distributor’s name, brand, logo or trademark)
and/or Trademarks, as set out in Schedule B to this Agreement;
 
1.1.13           “Renewal Term” means the periods set out in Section 3.2;
 
1.1.14           “Response’s Intellectual Property” means all patents,
copyrights, trademarks, including the Trademarks, industrial designs, trade
secrets, goodwill and other intellectual property rights, whether or not
copyrighted or patented or registered or protected, or capable of such
registration or protection, owned by or licensed to Response, relating to the
Products;
 
1.1.15           “Term” means the Initial Term and any Renewal Terms thereafter;
 
1.1.16           “Territory” means [***];
 
1.1.17           “Trademarks” means the name and mark RAMP®, whether registered
or not in the Territory, and any other trademarks and service marks set out in
Schedule C to this Agreement, as may be modified by Response from time to time
by notice to the Distributor; and
 
1.1.18           “Transfer Price” means, with respect to each Product, the price
set forth in Schedule D.
 
ARTICLE II. - DISTRIBUTORSHIP OBLIGATIONS
 
2.1           Appointment as Distributor in the Territory
 
Subject to the terms and conditions of this Agreement, Response hereby appoints
distributor as the exclusive (as provided in Section 2.2) distributor for the
marketing and sale of Products in the Territory for the Field of Use during the
Term. Distributor hereby accepts such appointment and agrees to diligently
promote, market, distribute and sell Products in the Territory during the Term.
 
2.2           Exclusivity.
 
The rights granted in Section 2.1 shall be exclusive in that, provided
Distributor remains in full compliance with the terms of this Agreement,
Response will not appoint any other distributor to distribute, market or sell
Products in the Territory for the Field of Use during the Term; provided,
 
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
 
however, that Response reserves the right (itself or through any third party) to
distribute, market, sell and promote, within the Territory, products bearing
Trademarks (“Response-Labeled Products”). For the avoidance of doubt,
Response-Labeled Products will bear RAMP® or other Trademarks and/or RAMP® or
other Trademarks combined with the name, brand, logo or trademark of a third
party.
 
2.3           Appointment of Subdistributors.
 
Distributor may appoint any subdistributor, dealer or other agent
(“Subdistributor”) to market, sell and promote Products in the Territory or
otherwise to perform any of Distributor’s obligations under this Agreement
subject to the following conditions: (a) Distributor shall enter into an
agreement with such Subdistributor which requires, at a minimum, that the
Subdistributor shall not look to Response, and as between Response and
Distributor shall look solely and exclusively to Distributor, for any
compensation of any kind, including, without limitation, any termination
indemnities, payments, commission, bonuses or other benefits; and (b) such
Subdistributor shall expressly acknowledge in writing that (i) its agreement
with Distributor is subject to and subordinate in all respects to the terms and
conditions of this Agreement and it has no rights with respect to the Products
greater than the rights of Distributor under this Agreement, and (ii) it is
familiar with and shall comply with all applicable responsibilities,
obligations, restrictions and limitations of Distributor set forth in this
Agreement. Irrespective of such agreement and acknowledgement, Distributor shall
remain responsible and liable for the full and faithful performance of
Distributor’s obligations under this Agreement, including any duty(ies) or
obligation(s) under this Agreement delegated, expressly or by implication, by
Distributor to any Subdistributor appointed by Distributor.
 
2.4           Restrictions
 
Distributor shall not, directly or indirectly, market, distribute, sell,
deliver, tender, solicit or fill orders for any Products outside of the
Territory or outside of the Field of Use. Distributor shall forward all such
orders to Response. Distributor shall not purchase any products that are
substantially equivalent to Products from any entity other than Response.
 
2.5           Inventory and Storage
 
Distributor shall, at all times during the Term, maintain sufficient inventories
of Products to meet its forecasted sales of each of the Products for at least
the subsequent two months following the end of each month. All Products will be
stored by Distributor in accordance with the Product requirements found in the
package inserts for the Products.
 
2.6           Minimum Purchasing Requirements
 
During each year of the Term, Distributor shall purchase from Response not less
than the Annual Commitment for each Product. In each calendar quarter during
each year of the Term, Distributor shall purchase from Response not less than
20% of the Annual Commitment for each Product. The Parties shall review the
Annual Commitment for each Product for the Initial Term in the context of the
market conditions within ninety (90) days following the Effective Date. The
Annual Commitment for each of the Products may only be amended in writing by
mutual agreement
 
 
 

--------------------------------------------------------------------------------

 
 
of the Parties at least sixty (60) days prior to the start of the calendar year
to which the amended Annual Commitment(s) will apply.
 
Any backorders, Product recalls, or discontinuance of Products by Response,
resulting in a failure to deliver such affected Products or re-deliver the
remedied Products to the Distributor within that year, shall be subtracted from
the Annual Commitment in the year that they occur.
 
2.7           Failure to Meet Annual Commitment
 
Failure by Distributor to meet the Annual Commitment for any Product shall be a
material breach of this Agreement on the part of Distributor, entitling
Response, in its Absolute Discretion, to terminate this Agreement in its
entirety or in respect of a particular Product in accordance with
Section 13.1(c).
 
2.8           Modification or Discontinuation of Products
 
Response may modify or discontinue any Products at any time upon at least sixty
(60) days prior written notice to Distributor. If any modifications are made to
the Products, Response shall not be obligated to replace or make such
modifications to any Products previously shipped to Distributor.
 
ARTICLE III. - TERM
 
3.1           Initial Term
 
This Agreement shall commence on the Effective Date and, unless earlier
terminated in accordance with this Agreement, shall remain in effect for a
period of [***] from the Effective Date (“Initial Term”).
 
3.2           Renewal Terms
 
Upon the expiration of the Initial Term, provided that Distributor is not in
default under this Agreement, this Agreement may be renewed in the Absolute
Discretion of Response, unless earlier terminated in accordance with the
provisions of this Agreement, for successive periods of [***] (each a “Renewal
Term”) on the same terms and conditions as those set out herein, except for the
Annual Commitment terms, which may be amended in accordance with this Agreement.
Renewal Term discussions will conclude no later than sixty (60) days prior to
the end of the Initial Term or the then-current Renewal Term (as applicable). If
Response, in its Absolute Discretion, indicates its intent not to renew or fails
to agree in writing to renew, in either case at least sixty (60) days prior to
the end of the Initial Term or the then-current Renewal Term (as applicable),
then this Agreement shall expire at the expiration of the Initial Term or the
then-current Renewal Term (as applicable).
 
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV. - FORECASTS
 
4.1           Forecasts
 
Upon the Parties’ execution of this Agreement, Distributor will provide an
initial twelve (12)-month forecast of anticipated Product purchase orders. The
first ninety (90) days of this 12-month forecast will be binding and will
constitute firm orders for Products. Following the initially submitted forecast,
Distributor shall, in the last week of every month, submit a new 12-month
forecast, the first 90 days of which are always binding and will constitute firm
orders. Each such forecast shall set out the quantities of each Product to be
purchased by Distributor and the expected delivery dates for each such Product.
 
ARTICLE V. - ORDERING, PAYMENT AND SHIPMENT
 
5.1           Ordering
 
Distributor may order Products from Response by submitting firm purchase orders
in writing setting out:
 
(a)           the quantity and catalog number of Products ordered; and
 
(b)           the requested delivery date;
 
provided that no such purchase order for a given Product shall be for quantities
which are less than the Minimum Order Quantity for such Product, and when in
excess of the binding forecast for the quantity of such Product for that month,
the shipment date may be delayed as outlined in section 5.8. Terms and
conditions set out on purchase orders issued by Distributor hereunder shall
comply with the terms and conditions of this Agreement, unless changes are
agreed to in writing in advance by Response. In the event of a conflict between
a Product purchase order and this Agreement, this Agreement shall govern.
Ordering and delivery cycles for Products will be agreed upon by the Parties
acting reasonably, on an annual basis, taking into account the requirements of
Section 2.6.
 
5.2           Acceptance of Purchase Orders
 
Response will, within 7 business days after receipt of a purchase order from
Distributor, provide written notice to Distributor of its acceptance of such
purchase order submitted by Distributor, or of its inability to fulfill such
purchase order. Where Response is unable to fulfill a given purchase order,
Response will provide an estimate of the earliest date that it expects to be
able to fully satisfy the purchase order. Failure by Response to provide such
written notice to Distributor within such 7 business day period shall be
regarded as Response’s acceptance of the purchase order. Response will use
commercially reasonable efforts to fulfill all purchase orders submitted by
Distributor hereunder, and shall have no liability to Distributor for any
inability to fulfill any purchase order.
 
 
 

--------------------------------------------------------------------------------

 
 
5.3           Notice of Delays
 
Response will provide Distributor with reasonable notice of any problems or
unusual production situations that may materially adversely affect the timely
supply of Products ordered by Distributor under this Agreement.
 
5.4           Product Pricing
 
During the Term, Response will sell Products to Distributor at the Transfer
Prices set forth in Schedule D. Response may adjust the Transfer Prices for
Products once per year by providing Distributor with at least sixty (60) days
prior written notice. The price adjustment should be less than 10% of the
then-current Transfer Price. All Transfer Prices will be in the currency defined
in Section 1.1.1 and will be Ex Works Response’s loading dock. Distributor is
responsible for all freight, taxes, duties, insurance and other costs associated
with shipping and import of Products into the Territory.
 
If the average exchange ratio of Chinese RMB to US Dollars during each
consecutive twelve (12) month period during the Term (the “Payment Rate”) varies
by more than five percent (5%) from the average exchange ratio of Chinese RMB
per US Dollars during the twelve (12) months immediately prior to the Effective
Date (the “Base Line Rate”), then the profit or loss resulting from that portion
of the Payment Rate that varies from the Base Line Rate by more than five
percent (5%) shall be realized by Response through the issuance of an invoice or
credit note to Distributor. Distributor shall pay Response the invoice amount in
full not later than fifty (50) days following the date of the invoice. If such
calculation results in a credit note to Distributor, Response shall apply the
credit note to the Distributor’s account. For purposes of this section, Response
shall calculate the profit or loss, at the end of each consecutive twelve (12)
month period during the Term, using the exchange rates published in the online
edition of Bloomberg.
 
5.5           Transfer Price Discussions
 
Response shall discuss with Distributor the Transfer Prices for the Products
once in each calendar year, to determine the competitiveness of the Products in
the Territory for the Field of Use. Response retains its full right to make
Transfer Price adjustments as per Section 5.4.
 
5.6           Taxes and Other Charges
 
Transfer Prices do not include taxes. Distributor shall pay all taxes, levies,
tariffs, customs duties, brokerage or bank fees or withholdings, insurance
premiums, and other costs and levies charged, assessed or levied in connection
with Distributor’s purchase of the Products (including in connection with making
payments to Response in US Dollars) and Distributor’s transportation, import,
storage, handling, marketing, distribution and sale of the Products under this
Agreement.
 
5.7           Invoicing and Payment
 
Upon Response’s delivery of Products to Distributor’s carrier, Response shall
issue to Distributor, via email, an invoice setting out the Transfer Prices of
the Products to be delivered, and any other amounts owing in respect thereof (if
any). Distributor shall pay Response the invoice amount in full not later than
fifty (50) days following the date of the invoice.
 
 
 

--------------------------------------------------------------------------------

 
 
If the full amount of invoice is not paid within this 50-day period, Distributor
shall pay Response a late charge equal to two percent (2%) of the amount of such
delinquent payments, or any portion thereof, such charges to accrue and be
payable on a monthly basis for each and every calendar month for which full
payment together with service charges is delinquent. If Distributor’s payment of
an invoice is received by Response within ten (10) days from the date of the
invoice, Distributor may pay the invoice amount less two percent (2%) for early
payment. This early payment discount may be modified by Response from time to
time upon written notice to Distributor.
 
5.8           Shipping
 
Response will arrange for shipment of the Products within ± 5 days of the ship
date indicated on the purchase order submitted by Distributor. In the event that
Response will not be able to ship ± 5 days of the target ship date, Response
will inform Distributor and provide an estimated delivery date. Response will
not be obligated to make shipments to Distributor’s Customers, or to make
shipments to any location other than that agreed to in writing by the Parties.
Title and Risk of Loss of the Products shall transfer to Distributor at the
point and time of Response’s tender of the Products at Response’s loading dock
to a carrier selected by Distributor. Distributor shall bear all costs
associated with such carrier and shipment of Products.
 
The expected shipment date shall be within 60 days after acceptance of an order
that is placed in accordance with section 5.1, where such order does not exceed
the Distributor’s then most recent forecast. Such schedule may be modified where
such order is in excess of the amount forecasted, to be increased to 90 days.
When the order exceeds the Distributor’s then most recent forecast, Response
reserves the right to deliver in installments.
 
5.9           Acceptance of Products
 
Distributor shall visually inspect each delivery of Products within fifteen (15)
calendar days after delivery (the “Inspection Period”). Distributor shall be
entitled to reject any shipment of Products or portion thereof only if the
Products do not conform to the Product specifications. Distributor will deliver
to Response written notice, via e-mail, of any rejection of Products before the
expiration of the Inspection Period, and Distributor shall be deemed to have
accepted any Products for which it fails to give notice of rejection before the
expiration of the Inspection Period. Upon any such notification of
non-conformance of Products, Response will investigate with Distributor the
degree of non-conformance and reasons for non-conformance. Should it be
determined that non-conformance is the result of shipping and that Products were
appropriately packaged by Response for said shipment, then Distributor will take
full responsibility for claiming any damages from the shipping company and
payment for Product will be due to Response in full.
 
5.10           Regulatory Approvals
 
Parties will hold regulatory approvals for the Products to be marketed,
distributed and sold in the Territory for the Field of Use by Distributor as
outlined in Schedule E. Response at its sole
 
 
 

--------------------------------------------------------------------------------

 
 
discretion will determine if Response or Distributor will hold and be
responsible for obtaining future regulatory approvals. Distributor shall use all
commercially reasonable diligent efforts to obtain registration approval for the
[***], as included in Schedule E, [***]. If Distributor, has not obtained [***],
Response shall have the right to terminate this Agreement by giving Distributor
thirty (30) days’ written notice.
 
ARTICLE VI. - SALES AND MARKETING
 
6.1           Basic Commitment
 
During the Term, Distributor shall use all reasonable efforts to diligently
promote, market, distribute and sell the Products to Customers in the Territory
for the Field of Use (for example, through advertising and promotions for the
Products and regular contact with its present and potential Customers).
Distributor will make only those claims for the Product which conform to the
cleared claims as found in the package insert for such Product. Under no
conditions will Distributor make any claims, warranties or representations or
develop marketing or packaging materials or other Product literature that are
contrary to these claims for such Product.
 
6.2           Marketing Responsibilities of the Distributor
 
Distributor shall ensure that, in marketing, distributing and selling the
Products, Distributor:
 
(a)           will support all relevant provincial or local tradeshows held in
the Territory as deemed necessary by the Distributor at its sole discretion and
will bear all costs thereof, unless otherwise agreed upon in writing by the
Parties;
 
(b)           will bear the cost of any translations of Product marketing
materials, Product literature and the like, and any changes that may be
necessary to the presentation of Product in the Territory in order to meet
provincial and/or local requirements such as the translation of software,
packaging and the like. Response reserves the right to translate or have
translated materials for verification of accuracy. In the event that Response
identifies any material errors in translation, distributor will rectify at its
own cost;
 
(c)           will maintain a dedicated sales force for the Products and will
agree, acting reasonably, on an annual basis on the appropriate number of
Distributor sales representatives to cover the Territory for the Field of Use;
 
(d)           will assign at least one medical specialist as a product
specialist for the Products, and on an annual basis will agree, acting
reasonably, on the appropriate dedication of time of said medical specialist to
cover the Territory for the Field of Use; and
 
(e)           comply with the storage conditions for the Products as specified
by Response from time to time.
 
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
 
6.3           Support to be Provided by Response
 
Response shall provide the following support to Distributor:
 
(a)           technical support in the event of any Product issues regarding the
Territory; and
 
(b)           Product training of all of Distributor’s sales representatives,
done at the Absolute Discretion of Response as on-line or in-person training in
a single session or multiple sessions.
 
6.4           Competitive Products
 
During the Term and for a period of twelve (12) months following the expiration
or other termination of this Agreement (except as otherwise expressly provided),
Distributor shall not sell, manufacture, distribute or otherwise provide or
promote in the Territory for the Field of Use, either directly or indirectly,
any products competitive to the Products, any products of the same general
description as the Products, or any products that perform the same general
function as the Products, nor assist any other person in doing so, except with
the prior written consent of Response. Distributor acknowledges and agrees that
the provisions of this Section 6.4 have been negotiated at arms’ length and are
reasonable, fair and clear.
 
ARTICLE VII. - REGULATORY APPROVALS
 
7.1           Compliance with Laws
 
(a)           Distributor shall at all times comply with all applicable laws,
rules, regulations or other requirements applicable to its business and to the
transportation, import, storage, handling, marketing, distribution and sale of
the Products in the Territory for the Field of Use, and will obtain and maintain
in full force and effect all applicable licenses, permits, certificates,
authorizations or approvals from all governmental authorities necessary to
perform its obligations under this Agreement.
 
(b)           Response shall at all times comply with all applicable laws,
rules, regulations or other requirements applicable to its business, and will
obtain and maintain in full force and effect all applicable licenses, permits,
certificates, authorizations or approvals from all governmental authorities
necessary to perform its obligations under this Agreement.
 
7.2           Notification of Adverse Effects
 
Distributor shall, within twenty-four (24) hours of Distributor being notified
or otherwise becoming aware, notify Response of any: (i) Product defect;
(ii) Customer complaint; or (iii) adverse event; reported by Customers from the
use of the Products. Distributor and Response shall review any written report
describing the Product defect, Customer complaint or adverse effect required to
be submitted to any applicable regulatory authority, prior to submission. It is
the sole responsibility of Response to notify any regulatory authority or
regulatory bodies of Product-related events that said regulatory authority or
regulatory bodies deem reportable events.
 
 
 

--------------------------------------------------------------------------------

 
 
7.3           Recalls
 
If either Party, in good faith, determines that a Recall of one or more Products
or its labeling may be warranted, such Party shall immediately notify the other
Party in writing and shall advise such other Party of the reasons underlying its
determination that a Recall may be warranted. The Parties shall consult with
each other as to any action to be taken regarding such Recall. Response agrees
to reimburse Distributor for the actual direct costs incurred by Distributor in
carrying out a Recall, including but not limited to, freight, sorting, reworking
or replacing Product, customer bulletins and direct administration of the
Recall, but only with respect to and to the extent such Recall was a direct
result of Response’s breach of this Agreement. In the event of any recall or
other similar governmental action with respect to any Product delivered to
Distributor under this Agreement, Distributor shall provide Response with
reasonable cooperation and take such other actions in connection therewith as
Response may reasonably request. Distributor shall maintain records of the
shipping package consignee and the serial or lot numbers of all shipped Products
to facilitate a Product recall. Records will be maintained for a period of
expiry plus two years. Response shall have the sole responsibility to implement
and notify distributor of any Product recall; provided that Distributor shall be
responsible for carrying out all recalls in the Territory, regardless of who
owns license. Distributor shall carry out all recalls in coordination and
consultation with Response, in the manner agreed by the Parties. All costs and
expenses associated with a recall in the Territory shall be borne by Response as
provided above or by Distributor if the recall results directly from the acts or
omissions of Distributor or any of its Subdistributors.
 
ARTICLE VIII. - INSPECTIONS AND AUDITS
 
8.1           Inspections and Audits
 
During the Term and for a period of two (2) years thereafter, Response or its
designee may, on at least ten (10) business days’ advance written notice,
conduct an audit of Distributor’s relevant records relating to the Products
and/or inspect and conduct a physical inventory of all Products stored by
Distributor, up to a maximum of two (2) such audits or inspections per calendar
year, to assess Distributor’s compliance with the terms and conditions of this
Agreement. Such audits shall be subject to the provisions of Section 9.6.
Notwithstanding the foregoing, Response may use and disclose such audits as
necessary to enforce Distributor’s compliance with the terms and conditions of
this Agreement.
 
ARTICLE IX. - INTELLECTUAL PROPERTY
 
9.1           Acknowledgement of Rights
 
Distributor hereby acknowledges and agrees that the Products embody Response’s
Intellectual Property, and that Response’s Intellectual Property shall remain
the sole and exclusive property of Response and its licensors, and that no
rights therein shall vest in Distributor. Distributor shall indicate to each of
its Customers that Response’s Intellectual Property is owned by or licensed to
Response and is to be safeguarded as Response’s Confidential Information.
 
 
 

--------------------------------------------------------------------------------

 
 
9.2           Ownership and Use of Trademarks
 
The Trademarks, and all other trademarks and service marks adopted by Response
to identify the Products and other Response products, are and shall remain the
property of Response and the benefit and goodwill accruing from the use thereof
by Distributor shall belong to Response. Distributor shall:
 
(a)           use the Trademarks solely to refer to the Products in connection
with the marketing, distribution and sale of the Products by Distributor in
accordance with this Agreement;
 
(b)           not use the trademarks “Response” or “Response Biomedical” as any
portion of Distributor’s trade name or for any of Distributor’s own products.
 
9.3           Registration and License to Use Trademarks
 
Response may, at its Absolute Discretion, register the Trademarks in the
Territory at Response’s expense. If Response registers the Trademarks in the
Territory, Response remains the sole owner of these assets. During the Term,
Response grants to Distributor a personal, paid-up, royalty-free,
non-transferable, non-sublicensable, non-assignable, indivisible, non-exclusive
right to use the Trademarks in connection with the Products in the Territory for
the Field of Use; provided that Distributor shall comply with Response’s
trademark guidelines and in any use of any Trademark, insert either the symbol
“TM” or the symbol “®” as applicable and the following statement: “[TRADEMARK]
is a trademark of Response Biomedical Corporation, Vancouver, Canada.”
 
Distributor shall have no other rights to use the trademarks or service marks of
Response, except as expressly provided herein.
 
9.4           Proprietary Labels and Notices
 
Distributor will not remove, tamper with, or disfigure any notices or any batch,
lot or registration numbers marked on or attached to any Product, and it will
use its best efforts to prevent its employees and Customers from doing so. Under
no conditions will Distributor alter, modify, adapt, reverse engineer,
adulterate or tamper with the Products, except as expressly permitted by
Response in writing. If for any reason any such notices or numbers marked on or
attached to the Products become obscured, detached, or otherwise rendered
undetectable, Distributor will promptly replace such notices in accordance with
applicable regulatory requirements or seek instructions from Response in respect
thereof.
 
9.5           Protection of Response’s Intellectual Property
 
Distributor shall take all safeguards and actions reasonably requested by
Response to protect Response’s Intellectual Property and shall observe the
following prohibitions:
 
(i)      Distributor will not copy, reproduce or manufacture any of the Products
or any of their components, and it will not permit any Customer or other person
to do so; and
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)      Distributor will not reverse-engineer, reconstruct, modify, update,
enhance, supplement, or adapt any of the Products, and it will not permit any
Customer or other person to do so.
 
Distributor will take reasonable precautions to prevent units of the Product in
its care and control from being stolen or used for unauthorized purposes and
shall promptly notify Response upon becoming aware of:
 
(a)           any copying, reproduction or manufacturing of any of the Products
or any of their components;
 
(b)           any infringement or suspected infringement by any third parties of
any of Response’s Intellectual Property; or
 
(c)           any notices, actions, threats or allegations regarding the
Products or any of Response’s Intellectual Property.
 
Distributor further agrees to provide, at Response’s request and expense, all
reasonable assistance in the registration of any of Response’s Intellectual
Property in the Territory.
 
9.6           Confidential Information
 
Each Party shall, at all times during the Term and for a period of five (5)
years thereafter:
 
(a)           maintain all of the other Party’s Confidential Information in
strict confidence and shall not disclose same to any person, except to its
employees who are under an obligation of confidentiality, who have been informed
of the confidential nature of the other Party’s Confidential Information, and
who require the other Party’s Confidential Information in the performance of
their duties;
 
(b)           take all safeguards and actions reasonably requested by the other
Party to maintain the confidentiality of the other Party’s Confidential
Information, including but not limited to the signing of a Confidentiality
Agreement between the Parties or between a Party and a third-party recipient of
the other Party’s Confidential Information; and
 
(c)           not use the other Party’s Confidential Information except for the
purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE X. - REPRESENTATIONS AND WARRANTIES
 
10.1           General Representations and Warranties
 
Each Party represents and warrants that:
 
(a)           it has been duly incorporated and organized and is validly
subsisting and in good standing in its jurisdiction of incorporation and has the
corporate power to enter this Agreement and to carry on the business as now
being conducted by it; and
 
(b)           the execution and delivery of this Agreement does not violate or
constitute a breach of the terms of any agreement, document, charter or by-laws
to which it is a party or is otherwise bound.
 
10.2           Warranties of the Distributor
 
Distributor represents and warrants that, during the Term of the Agreement it
will:
 
(a)           avoid deceptive or misleading practices that may be detrimental to
the business interest of Response or to the market for the Products;
 
(b)           not make any representations, warranties, or guarantees to
Customers concerning the Products that are inconsistent with or in addition to
any representations, warranties or guarantees made in the cleared claims found
in the package inserts for Products or in Response’s written marketing and
technical literature for the Products; and
 
(c)           Store and handle the Products in accordance with the instructions
provided by Response.
 
10.3           Product Warranty
 
Response warrants that the Products, if used as directed, will substantially
perform the functionality described in Response’s corresponding Product
literature. This warranty shall not apply if the Products are used in a manner
or under conditions for which they were not intended or designed to be used, or
if used outside of the scope of Distributor’s appointment. Response does not
warrant that the Products will sufficiently meet the requirements of individual
Customers. Response’s sole liability for any breach of the Products warranty
contained in this Section 10.3 shall be to replace the defective Products.
 
Response warrants to Distributor that each shipment of Products will be free
from defects in material and workmanship for the lesser of: twelve (12) months
from the date of invoice, or the “Expiration Date” date. This limited warranty
is non-transferable. If a Product is found to be defective during such warranty
period, Distributor’s sole and exclusive remedy, and Response’s sole obligation,
will be to, at Response’s option, repair or replace the Product. Repaired or
replaced Products or parts may be new or reconditioned, and are subject to this
limited warranty through the end of the original warranty period.
 
 
 

--------------------------------------------------------------------------------

 
 
The foregoing Product warranties shall be void if the Products are abused,
damaged, altered, tampered with, modified or adulterated after tendered for
delivery or are used, stored or handled after delivery in any manner other than
as designed or intended under normal use, or if any breach of the foregoing
Product warranties is due in whole or in part to any act or omission of
Distributor or any Subdistributor or other contractor, representative or agent
of Distributor (including any mishandling or mislabeling of Products or any
translations of Product labels, packaging or documentation by Distributor).
 
All Products returned by Distributor under warranty require a Returned Goods
Authorization (RGA) number, which must be obtained in advance from an authorized
employee of Response.
 
10.4           Specific Exclusion and Disclaimer of Other Warranties
 
The warranty provisions in this Article 10 and elsewhere in this Agreement are
in lieu of all other warranties, and there are no other warranties,
representations or guarantees of any kind whatsoever, either express or implied
whether arising by statute, contract, tort, product liability or otherwise,
regarding the Products to be supplied hereunder by Response, and Response hereby
expressly disclaims any and all other warranties, including, but not limited to,
warranties, representations and guarantees as to merchantability, fitness for a
particular purpose, non-infringement, design, title, condition or quality.
 
ARTICLE XI. - INDEMNIFICATION
 
11.1           General Indemnities
 
(a)           Distributor hereby agrees to defend, hold harmless and indemnify
Response and its directors, officers, servants, employees and agents (in this
subsection, the “Response Indemnified Parties”), from and against all actions,
claims, demands, proceedings, suits, losses, damages, costs and expense fees
claimed by a third party (in this Article, “Claims”) of whatsoever kind or
nature (including but not limiting the generality of the foregoing, in respect
of death, injury, loss or damage to any person or property) arising in any way
out of or connected with:
 
(i)      any breach of any representation, warranty, covenant or agreement of
Distributor contained in this Agreement;
 
(ii)      the import, marketing, promotion (including translations of Product
literature, marketing or packaging materials), storage, handling, distribution
and sale of the Products by Distributor or any Subdistributor;
 
(iii)     any Product recalls, but only to the extent such recalls are caused by
Distributor or any Subdistributor;
 
except to the proportionate extent that such Claims were caused by the Response
Indemnified Parties.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Response hereby agrees to defend, hold harmless and indemnify
Distributor and its directors, officers, servants, employees and agents (in this
subsection, the “the Distributor Indemnified Parties”), from and against all
Claims of whatsoever kind or nature (including but not limiting the generality
of the foregoing, in respect of death, injury, loss or damage to any person or
property) arising in any way out of or connected with:
 
(i)      any breach of any representation, warranty, covenant or agreement of
Response contained in this Agreement;
 
(ii)      any product liability claim relating to the Products delivered by
Response to Distributor under this Agreement, to the extent such Product
liability Claims arise from the design, testing, manufacturing, packaging,
labeling (including instructions for use), storage or handling of the Products
by Response; and
 
(iii)     any Product recalls, but only to the extent such recalls are caused by
Response;
 
except to the proportionate extent that such Claims were caused by the
Distributor Indemnified Parties.
 
ARTICLE XII. - LIMITATIONS ON LIABILITY
 
12.1           No Consequential Loss
 
In no event will either Party be liable to the other Party for lost profits,
lost savings or any indirect, punitive, exemplary, incidental, consequential or
special damages in connection with this Agreement or arising out of supply or
use of the Products to be supplied to Distributor hereunder, even if such Party
has knowledge of the possibility of such potential loss or damages.
 
12.2           Monetary Limit
 
If, despite the foregoing limitations, for any reason Response becomes liable to
Distributor in connection with this Agreement, then the liability of Response
shall be limited to the prices paid by Distributor for Products in the 12 month
period preceding the determination of liability.
 
12.3           Separate Enforceability
 
Sections 10.3, 11.1, 12.1 and 12.2 inclusive shall be considered separate
provisions and shall each be individually enforceable.
 
ARTICLE XIII. - TERMINATION AND DEFAULT
 
13.1           Termination
 
This Agreement may be terminated:
 
(a)           by either Party, in respect of a particular Product or all
Products, in the event that Distributor is unable to secure, obtain or maintain
any necessary and appropriate national, regional and local governmental
approvals, licenses, permits and registrations as outlined in Schedule E annexed
hereto, or by Response in the event that Distributor is unable to obtain any
necessary documents required to import and distribute such Product in the
Territory;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           by Response, if the Parties fail to agree on the Annual Commitment
for each Product for any Renewal Term;
 
(c)           by Response, in respect of a particular Product or all Products,
in its Absolute Discretion, in the event that Distributor fails to purchase the
Annual Commitment of any Product (as adjusted pursuant to the provisions of the
second paragraph of Section 2.6) in any year during the Term;
 
(d)           by Response, in the event of Response’s Change of Control, with a
one hundred and eighty (180) day prior notice of termination, if Response’s
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended) desires to do so;
 
(e)           at either Party’s option, if the other Party commits a material
default in the performance or observance of any of its obligations under this
Agreement and does not remedy the default within thirty (30) days of receiving
written demand to do so;
 
(f)           at either Party’s option, if the other Party becomes insolvent or
bankrupt or makes an assignment for the benefit of creditors, or if a receiver
or trustee in bankruptcy is appointed for the other Party, or if any proceeding
in bankruptcy, receivership, or liquidation is instituted against the other
Party and is not dismissed within thirty (30) days of receiving written notice
from Response advising of such default;
 
(g)           by Response, if Distributor fails to pay Response in accordance
with the provisions of Section 5.7 of this Agreement, and such default is not
corrected within 30 days; or
 
(h)           by Response, in the event that Distributor sells directly or
indirectly any Products for delivery to any location outside of the Territory or
outside of the Field of Use.
 
The right of termination will be in addition to all other rights and remedies
available to a Party for default or wrongdoing by the other Party. When either
Party has the option to terminate as provided above, it may exercise that option
by giving the other Party written notice of such termination, which will be
effective upon receipt.
 
13.2           Effect of Termination
 
On expiration or earlier termination of this Agreement for any reason:
 
(a)           both Parties shall be released from all obligations and duties
hereunder, except as expressly provided by this Agreement;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           the Distributor shall cease forthwith to represent itself as the
appointed exclusive distributor of the Products within the Territory and shall
remove all reference to such effect from its stationery, promotional literature
and name plates. Distributor shall cause all Subdistributors to cease forthwith
to represent themselves as authorized distributors of Products in the Territory,
and shall cause all Subdistributors to remove all reference to such effect from
their stationery, promotional literature and name plates.
 
(c)           all of Distributor’s and its sub-distributors’ rights to market,
distribute and sell the Products under this Agreement shall revert to Response,
and Distributor and its Subdistributors shall cease marketing, distributing and
selling the Products, shall discontinue all use of all of the Trademarks and
shall not use any trademarks confusingly similar to the Trademarks; provided,
however, the Distributor and its Subdistributors shall be allowed to market,
distribute and sell those Products remaining in its stock at the time of
termination or expiration and to make use of the Trademarks for such purpose,
and all such activities will be conducted in accordance with the terms of this
Agreement;
 
(d)           each Party will co-operate reasonably and in good faith with the
other Party, including the provision by Distributor of copies of its sales and
distribution records, so that the transition of the sales and distribution
activities performed by Distributor under this Agreement to a third party shall
be timely and efficient and implemented in a manner so as not to unduly
interfere with the orderly conduct of Response’s business or Distributor’s other
operations. The records so transferred shall be deemed to be Confidential
Information of Response;
 
(e)           all regulatory registrations associated with Response’s Products
will be assigned back to Response, or to Response’s designee, or surrendered for
cancellation as Response shall direct; and
 
(f)           Distributor will:
 
(i)      promptly cease all sales activities including the acquisition of new
Customers, except as expressly permitted under Section 13.2 (c) or as otherwise
agreed with Response in writing;
 
(ii)      promptly cease all use of Confidential Information of Response and
Response’s Intellectual Property, and will ensure that its employees cease all
use thereof; and
 
(iii)     upon written request of Response, return to Response all originals and
other documents containing Confidential Information of Response and Response’s
Intellectual Property.
 
13.3           Survival
 
Expiration or earlier termination of this Agreement through any means and for
any reason shall not relieve the Parties of any obligation accruing prior
thereto, including, but not limited to, Distributor’s obligation to pay for any
Products delivered under a purchase order accepted by Response prior to the
effective date of expiration or termination. Notwithstanding the expiration or
earlier termination of this Agreement, Section 8.1, Article 9 (except
Section 9.3), Article 10, Article 11, Article 12, Section 13.2, this
Section 13.3 and Article 14, shall survive the expiration or earlier termination
of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XIV. - GENERAL PROVISIONS
 
14.1           Amendment
 
This Agreement may not be amended except by written agreement signed by
authorized representatives of each of the Parties.
 
14.2           Further Collaboration
 
Both Parties agree to enter good faith discussions regarding a potential further
collaboration in the Chinese market, which may include (for example) Product
repackaging, assembly and/or manufacturing. Based on the final conclusions of
these discussions, the Parties may enter into a separate written agreement
regarding the terms and conditions of such further collaboration.
 
Distributor currently performs final packaging operations of RAMP® test
cartridges supplied by Response. Response and Distributor wish to discuss
expansion of the operations performed by Distributor to include (for example)
select manufacturing operations regarding the test cartridge Product.
 
14.3           Management of Cooperation
 
The Parties agree that the success of their cooperation depends on trustful,
regular exchanges of information and a fast decision making process. For such
purposes, the Parties agree to establish a working committee, comprised of equal
numbers of representatives of Response and Distributor, being responsible for
specific tasks in the management of cooperation between the Parties, namely:
 
A management team shall meet at least four (4) times per year or upon the
request of one Party within two (2) months of the request. The team shall have
the primary responsibility to facilitate and oversee the cooperation between the
Parties.
 
The committee shall also address: supply chain topics, Customer support topics,
quality assurance/regulatory affairs topics and otherwise perform a program
management function. Each Party, within thirty (30) days of the Effective Date,
shall designate its respective members participating in the meetings.
 
14.4           Assignment
 
Distributor may not assign or transfer this Agreement or any of Distributor’s
rights or obligations under this Agreement, in whole or in part, except with the
prior written consent of Response.
 
 
 

--------------------------------------------------------------------------------

 
 
14.5           Conflicts of Interest
 
Distributor shall promptly, fully and frankly disclose to Response in writing
any potential conflict created by any existing or proposed agreement,
arrangement or understanding with any other person or entity that may, directly
or indirectly, create a duty or interest that would in any way conflict or
interfere with its obligations under this Agreement or the business interests of
Response, and Distributor shall not enter into any such agreement, arrangement
or understanding during the Term, without the prior written consent of Response.
 
14.6           Official Language is English
 
The official language of this Agreement, and of all notices and communications
and of all documentation provided by one Party to the other Party hereunder, is
the English language. In the event this Agreement is translated into any other
language, and any inconsistency or contradiction in meaning or interpretation
results therefrom, the English language version shall prevail and be controlling
as between the Parties.
 
14.7           Entire Agreement
 
This Agreement supersedes all prior agreements and understandings between the
Parties about its subject matter and, except for confidentiality agreements or
specific written agreement from time-to-time regarding Transfer Prices, is the
entire agreement between the Parties in respect of Distributor’s marketing,
distribution and sale of the Products in the Territory for the Field of Use.
Each Party confirms that it is not relying on any representations or warranties
of the other Party except as specifically set forth in this Agreement. If the
terms and conditions of any sales confirmation, purchase order, order
acknowledgment, invoice or other business form or writing of either Party should
conflict with this Agreement, this Agreement shall govern, and neither Party
shall be bound by any different or additional terms set forth in any such
communication.
 
14.8           Enurement
 
This Agreement will enure to the benefit of and be binding on the Parties, their
respective successors and permitted assigns.
 
14.9           Equitable Relief
 
The Parties agree that either Party may be irreparably damaged if any provision
of this Agreement is not performed by the other Party in accordance with its
terms. Accordingly, the non-breaching Party shall be entitled to apply for an
injunction or injunctions to prevent breaches by the other Party of any of the
provisions of this Agreement and the non-breaching Party may specifically
enforce such provisions by an action instituted in a court having jurisdiction.
These specific remedies are in addition to any other remedy to which the
non-breaching Party may be entitled at law or in equity.
 
 
 

--------------------------------------------------------------------------------

 
 
14.10           Force Majeure
 
Any delay in the performance of any of the duties or obligations of any Party
(other than the obligation to make payments when due) caused by an unforeseeable
or unpreventable event outside the affected Party’s reasonable control shall not
be considered a breach of this Agreement, and in such event the time required
for performance shall be extended for a period equal to the period of such
delay. Such events shall include, without limitation, acts of God;
insurrections; riots; embargoes; labour disputes, including strikes, lockouts,
job actions, or boycotts; fires; explosions; floods; shortages of material or
energy; delays in the delivery of raw materials, or other unforeseeable causes
beyond the reasonable control and without the fault or negligence of the Party
so affected. The Party so affected shall take commercially reasonable steps to
relieve the effect of such cause as rapidly as reasonably possible.
 
14.11           Further Assurances
 
Response and Distributor shall both execute and deliver such further instruments
and do such further acts as may be required to implement the intent of this
Agreement.
 
14.12           Governing Law
 
This Agreement shall be governed by and interpreted in accordance with the laws
of England and Wales, without regard to any conflicts of laws rules. The United
Nations Convention on Contracts for the International Sale of Goods does not
apply to this Agreement.
 
14.13           Dispute Resolution
 
Any dispute between the Parties relating to this Agreement shall first be
submitted in writing to a designated senior executive of each of Distributor and
Response who will promptly confer and, if deemed necessary, meet in an effort to
resolve such dispute expeditiously. Any decisions of the executives will be
final and binding on the. Parties once reduced to writing and signed by both
Parties. If the executives are unable to resolve any dispute within thirty (30)
days after submission to them (or such longer period as may be agreed upon by
the executives), then such dispute shall be finally and exclusively settled by
binding arbitration administered in accordance with the Rules of the Singapore
International Arbitration Centre (“SIAC”). Arbitration proceedings shall be held
in Singapore, unless the parties mutually agree in writing upon a different
location. The language of the arbitration shall be English. Arbitration
proceedings shall be conducted by a single, neutral arbitrator who shall be
experienced in the field of the dispute and shall have no ongoing business
relationship with either Party. Such arbitrator shall be selected by mutual
agreement of the Parties or, in the absence of such agreement, by the Chairman
of the SIAC in accordance with the criteria set forth herein and under the SIAC
rules. The arbitrator may grant legal, equitable and monetary relief and shall
award to the substantially prevailing Party such Party’s costs and expenses
incurred in connection with the arbitration and the collection of judgment,
including reasonable attorney’s fees. Judgment upon the award rendered by the
arbitrator shall be binding, final and non-appealable (absent manifest error)
and may be entered and enforced in any court having jurisdiction thereof.
Notwithstanding the above, to the fullest extent provided by law, either Party
may bring an action in any court of competent jurisdiction for injunctive relief
(or any other provisional remedy) to protect a Party’s rights or enforce a
Party’s obligations under this Agreement pending final resolution of any claims
related thereto in an arbitration proceeding as provided above.
 
 
 

--------------------------------------------------------------------------------

 
 
14.14           Independent Contractors
 
The Parties are independent contractors. No employment, partnership, joint
venture or agency relationship is created by this Agreement and neither Party
shall have the authority to incur obligations on the other Party’s behalf.
 
14.15           Insurance
 
Response and Distributor each represent that they are sufficiently insured
against any liability that may arise under this Agreement. Distributor will
provide to Response evidence that it has obtained insurance coverage
satisfactory to Response in relation to Distributor’s facilities and the
performance of Distributor’s obligations under this Agreement, including,
without limitation, comprehensive general liability insurance and all-risk
insurance. Prior to the distribution of any Products hereunder by Distributor,
Response shall obtain (and shall maintain during the Term) product liability
insurance in such amounts as ordinary good business practice for its type of
business would make advisable.
 
14.16           Notice
 
Any notice or other communication required or permitted to be given under this
Agreement shall be in writing and shall be delivered personally (including by
reputable international overnight courier) or by email, where expressly
authorized under this Agreement, or prepaid, registered post addressed to the
Party at the address or email address indicated on page one hereof, or by
confirmed facsimile, and any such notice or other communication shall be deemed
to have been given to the Party to whom it was addressed when actually received
by such Party. A Party may change the address to which notice to such Party is
to be given as provided herein.


If to Distributor:
O&D Biotech Co., Ltd. China
1509-1511 Yi 5 Building,
No.108 Bei Si Huan Dong Lu,
(North 4th Ring Road)
Chao Yang District
Beijing 100029
China
Attention: Hai-Yan Li
Telephone: +86 10 84833390
Facsimile: +86 10 84833062
Email: odbio@vip.sina.com
If to Response:
Response Biomedical Corporation
1781 – 75th Avenue W.
Vancouver, BC V6P 6P2
Canada
Attention: Chief Executive Officer
Telephone: +1 604 4566010
Facsimile: +1 604 4606066
Email: info@responsebio.com
With a copy to:
Simon Zhang, Managing Director, International Sales

 
 
 

--------------------------------------------------------------------------------

 
 
14.17           No Waiver
 
No waiver of any breach will constitute a waiver of any subsequent or continuing
breach. The failure of a Party to assert any claim in timely fashion will not
alter or restrict such Party’s right to assert any claim for a subsequent or
continuing breach.
 
14.18           Schedules
 
The Schedules listed below and attached hereto are hereby incorporated by
reference, and shall be deemed to form an integral part of this Agreement:
 
(a)                 Schedule A Annual Commitment; Minimum Order Quantity
 
(b)                 Schedule B Products
 
(c)                 Schedule C Trademarks
 
(d)                 Schedule D Transfer Prices
 
(e)                 Schedule E Regulatory Approvals
 
14.19           Severability
 
Any provision hereof which is determined to be void and unenforceable shall be
severable from all other provisions hereof and shall not be deemed to affect or
impair the enforceability of any such other provisions.
 
14.20           Construction
 
Each Party acknowledges that it has had an opportunity to review this Agreement
with legal counsel of its choice, and there shall be no presumption that
ambiguities shall be construed or interpreted against the drafting Party.
 
14.21           Counterparts
 
This Agreement may be executed by original or facsimile signature in two or more
counterparts, each of which shall be deemed an original document, and all of
which shall be deemed one instrument.
 
[Signatures on Next Page]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.
 

RESPONSE BIOMEDIAL CORPORATION     O&D BIOTECH CO., LTD. CHINA   by its
authorized signatory:       by its authorized signatory:                      
/s/ S. Wayne Kay     /s/ Li Han Yan   Name: S. Wayne Kay     Name: Li Han Yan  
Title: CEO
   
Title: CEO
            Date:  11 February, 2011     Date: 21 February, 2011  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Annual Commitment for Each Product;
Minimum Order Quantity
 
Annual Commitments:
 
The Annual Commitment for Distributor’s purchase of each of the Products for the
Territory shall be as follows:


Products
QTY - 2011
QTY - 2012
TEST: NT-PROBNP
[***]
[***]
TEST: TN I
[***]
[***]
TEST: CK-MB
[***]
[***]
TEST: MYOGLOBIN
[***]
[***]
TEST: BNP
[***]
[***]
RAMP 200 CONTROL MODULE
[***]
[***]
RAMP 200 TEST MODULE
[***]
[***]
RAMP CLINICAL READER SYSTEM
[***]
[***]
     

 
Minimum Order Quantity:
 
The Minimum Order Quantity for each of the Products required to be submitted by
Distributor in firm purchase orders shall be as follows:


TEST: NT-PROBNP: [***]
TEST: TN I: [***]
TEST: CK-MB: [***]
TEST: MYOGLOBIN: [***]
TEST: BNP: [***]
RAMP 200 CONTROL MODULE: [***]
RAMP 200 TEST MODULE: [***]
RAMP CLINICAL READER SYSTEM: [***]

 
Distributor may submit purchase orders for more (but not less) than the Minimum
Order Quantity for each Product, provided, that each purchase order for any one
or more of the Tests listed above must be in quantities that are multiples of
the Minimum Order Quantity set forth above (e.g., for the NT-PROBNP, TN I and
BNP Tests, Distributor must submit purchase orders for quantities of
[***],[***],[***], etc. and for the CK-MB and MYOGLOBIN Tests, Distributor must
submit purchase orders for quantities of [***],[***],[***], etc.).
 
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
Products
 
Products


Cat. No.
Product
Description
C1100
RAMP Reader
Reader, Operator’s Manual, AC adaptor
90016
Troponin I Assay
Test cartridge and sample buffer Vial in bulk package
90017
CK-MB Assay
Test cartridge and sample buffer Vial in bulk package
90018
Myoglobin Assay
Test cartridge and sample buffer Vial in bulk package
90027
NT-proBNP Assay
Test cartridge and sample buffer Vial in bulk package
90075
BNP Assay
Test cartridge and sample buffer Vial in bulk package
C2100
RAMP 200 Control Module
Control module, operator manual, USB key, RCU CD and power supply
C3100
RAMP 200 Test Module
Test Module and connector cable
91030
RAMP 200 Barcode Scanner
Symbol Technologies Inc, Model: LS9208
91038
RAMP 200 Printer
Zebra® Technologies, Model TLP 2824TM and USB connector cable
C2001
Cardiac Controls
2 level controls
C2002
Cardiac CalVer Controls
4 level calibration verification

 
Response, in its Absolute Discretion, and at any time, may request that
Distributor add one or more Products to this list. Both Parties agree that
mutually acceptable terms shall be agreed in writing prior to any amendment of
this Schedule B. Response agrees that Distributor has the first right during the
Term to accept appointment as distributor of Response’s new Products in the
Territory for the Field of Use.
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE C
 
Trademarks
 
RAMP
 
“R” Logo and design
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE D
 
Transfer Prices
 
Disposable Product:
 
The Transfer Price for each of the disposable Products shall be as follows:


Product
Transfer Price Per Test (US$)
Troponin I
[***] per test cartridge (bulk order*)
CK-MB
[***] per test cartridge (bulk order*)
Myoglobin
[***] per test cartridge (bulk order*)
NT-proBNP
[***] per test cartridge (bulk order*)
BNP
[***] per test cartridge (bulk order*)

 
 
Non-Disposable Product
 
The Transfer Price for each of the non-disposable Products shall be as follows:


Cat. No.
Product
Transfer Price (US$)
C1100
RAMP Reader
[***]
RA3030
RAMP 1 Printer
[***]
C2100
RAMP 200 Control Module
[***]
C3100
RAMP 200 Test Module
[***]
91030
RAMP 200 Barcode Scanner
[***]
91038
RAMP 200 Printer
[***]

 
[***] Confidential portions of this document have been redacted and filed
separately with the Commission.
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE E
 
Regulatory Approvals


Cat. No.
Product
Ownership of Regulatory Approval
C1100
RAMP Reader
Response
90016
Troponin I Assay
Distributor
90017
CK-MB Assay
Distributor
90018
Myoglobin Assay
Distributor
90027
NT-proBNP Assay
Distributor
90075
BNP Assay
Distributor
C2100
RAMP 200 Control Module
Response
C3100
RAMP 200 Test Module
Response
91030
RAMP 200 Barcode Scanner
Not Applicable
91038
RAMP 200 Printer
Not Applicable
C2001
Cardiac Controls
To be Determined
C2002
Cardiac CalVer Controls
To be Determined

 

